           Case 3:20-cv-00247-RDM Document 33 Filed 03/31/21 Page 1 of 2




                       THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

GUSTAVE DEBREE,

                     Plaintiff,
      V.                                         3:20-CV-247
                                                 (JUDGE MARIANI)
AMERICAN STATES
INSURANCE COMPANY

                     Defendant.

                                         ORDER

      The background of this Order is as follows :

       On March 31, 2020, Defendant filed a Motion to Dismiss Count Three of Plaintiff's

Complaint (Doc. 6). The motion was subsequently referred to Magistrate Judge Carlson,

who issued a Report and Recommendation (''R&R") (Doc. 29) on March 1, 2021,

recommending that Defendant's motion be granted, but with leave to amend. No party filed

objections to Magistrate Judge Carlson's R&R. However, on March 24, 2021 , Plaintiff filed

an Amended Complaint (Doc. 30).

       ACCORDINGLY, THIS 31ST DAY OF MARCH, 2021, upon review of Magistrate

Judge Carlson's R&R (Doc. 29) for clear error or manifest injustice, IT IS HEREBY

ORDERED THAT:

   1. The R&R (Doc. 29) is ADOPTED for the reasons set forth therein.
     Case 3:20-cv-00247-RDM Document 33 Filed 03/31/21 Page 2 of 2




2. Defendant's Motion to Dismiss Count Three of Plaintiff's Complaint (Doc. 6) is

   GRANTED. Count Ill of Plaintiff's Complaint is DISMISSED WITHOUT PREJUDICE

   to Plaintiff's right to amend the Complaint.

3. As Plaintiff submitted an Amended Complaint (Doc. 30) on March 24, 2021, the Court

   deems an Amended Complaint to have been filed.




                                                           · ni
                                             United States District Judge




                                            2
